Title: To James Madison from Edmund Randolph, 23 July 1789
From: Randolph, Edmund
To: Madison, James


My dear friend
Wmsburg July 23. 1789.
I this morning received your favor of the 15th.
In my letter of yesterday, I gave you a faithful narrative of my situation. On further reflection I feel the propriety of the communication more strongly. More confidentially therefore do I repose myself on you. Colo. Parker seems to think (but I am persuaded upon grounds, in no respect tenable,) that the president expects applications from those, who are willing to become servants of the U. S. It is too outrageous, to be believed, and even when believed, cannot be submitted to by men of real merit.
The tincture, with which he has coloured some subjects, has nauseated some of the best fœderalists here. And the form of the levee, with the pres[iden]t’s total alienation (in point of dinners,) from the representatives, has awakened a degree of jealousy. In short he represents every thing, as marching with furious rapidity, towards monarchy; as far as manners can work such an effect.
